Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Choose one of:
Invention I	Claims 1, 14-18, to a liquid-crystal display device comprising a light guide plate; a display panel; and an intermediate layer, wherein the light guide plate comprises a first surface and a second surface, wherein the first surface is irradiated with light, wherein the second surface has is configured to distribute the light, wherein the second surface is in contact with the intermediate layer, wherein the second surface comprises a first refractive index in a region in contact with the intermediate layer, wherein the display panel faces the second surface, wherein the display panel is in contact with the intermediate layer, wherein the display panel is configured to scatter the distributed light, wherein the intermediate layer comprises a region positioned between the second surface and the display panel, wherein the intermediate layer comprises a second refractive index in a region in contact with the second surface, and wherein the second refractive index is smaller than the first refractive index, classified in 
Invention II	Claims 19-29, to a display device comprising: a light guide plate; and a display panel, wherein the light guide plate comprises a first surface and a second surface, wherein the first surface is irradiated with light, wherein the light comprises a first intensity distribution in a cross section including a thickness direction of the light guide plate, wherein the light comprises a second intensity distribution in a cross section orthogonal to the thickness direction, wherein the second intensity distribution is wider than the first intensity distribution, wherein the second surface is included in a plane intersecting a plane including the first surface, wherein the second surface is configured to distribute the light, wherein the display panel faces the second surface, and wherein the display panel is configured to scatter the distributed light, classified in G02F1/133615  G02F1/133615  G02F2001/133607  G02B6/0053 G02B6/0038 G02F1/133606  G02B6/0068  G02B6/0038 G02B6/0055 G02B6/0036 (CPC).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related product made.  However, Invention II contains embodiments directed to the following patentably distinct species of the claimed Invention I:
A:        an intermediate layer, wherein the light guide plate comprises a first surface and a second surface, wherein the first surface is irradiated with light, wherein the second surface is in contact with the intermediate layer, wherein the second surface comprises a first refractive index in a region in contact with the intermediate layer, wherein the display panel faces the second surface, wherein the display panel is in contact with the intermediate layer, wherein the display panel is configured to scatter the distributed light, wherein the intermediate layer comprises a region positioned between the second surface and the display panel, wherein the intermediate layer comprises a second refractive index in a region in contact with the second surface, and wherein the second refractive index is smaller than the first refractive index.
B:        wherein the first surface is irradiated with light, wherein the light comprises a first intensity distribution in a cross section including a thickness direction of the light guide plate, wherein the light comprises a second intensity distribution in a cross section orthogonal to the thickness direction, wherein the second intensity distribution is wider than the first intensity distribution, wherein the second surface is included in a plane intersecting a plane including the first surface, wherein the second surface is configured to distribute the light, wherein the display panel faces the second surface, and wherein the display panel is configured to scatter the distributed light.
The inventions are distinct if it can be shown that a combination as claimed: (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and (B) the subcombination can be shown to have utility either by itself or in another materially different combination. (MPEP § 806.05(c)).  
The structural requirements of Invention II is exclusively different than in Invention I, e.g., the first surface is irradiated with light, wherein the light comprises a first intensity distribution in a cross section including a thickness direction of the light guide plate, wherein the light comprises a second intensity distribution in a cross section orthogonal to the thickness direction, wherein the second intensity distribution is wider than the first intensity distribution.
And the structural requirements of Invention I are not required in Invention II, e.g., wherein the second surface is in contact with the intermediate layer, wherein the second surface comprises a first refractive index in a region in contact with the intermediate layer, wherein the display panel faces the second surface, wherein the display panel is in contact with the intermediate layer, wherein the display panel is configured to scatter the distributed light, wherein the intermediate layer comprises a region positioned between the second surface and the display panel, wherein the intermediate layer comprises a second refractive index in a region in contact with the second surface, and wherein the second refractive index is smaller than the first refractive index.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification with separate field of search
the inventions have acquired a separate status in the art due to their recognized divergent subject matter with separate field of search
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

In the instant case Invention I requires class/subclass searches at least in G02F1/13718  G02F1/13306  G02F1/1375 C09K19/50 H04N3/127 G02F1/133634  G02F1/13363  G02B5/3083 G02F1/1393 G02F2413/02  (CPC); Invention II requires class/subclass searches at least in G02F1/133615  G02F1/133615  G02F2001/133607  G02B6/0053 G02B6/0038 G02F1/133606  G02B6/0068  G02B6/0038 G02B6/0055 G02B6/0036 (CPC); additionally the keyword search queries for each invention are different and distinct from each other.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the non-elected claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871